ORDER

This matter is before the court upon consideration of the respondent’s motion to dismiss the appeal as moot. The respondent argues that there is no longer a case or controversy, and the appeal is moot. It is asserted that the subject of the case is the petitioner’s income tax liability for 1996, that the tax liability for 1996 was discharged by a United States Bankruptcy Court, and that the tax liability has been abated by the Internal Revenue Service. The petitioner has not responded to the motion to dismiss.
This appeal is moot. An appeal is moot if the court is not in the position to grant effectual relief. Deakins v. Monaghan, 484 U.S. 193, 199, 108 S.Ct. 523, 98 L.Ed.2d 529 (1988); Carras v. Williams, 807 F.2d 1286, 1288 (6th Cir.1986); Sobel v. Whittier Corp., 195 F.2d 361, 363 (6th Cir.1952). The discharge in bankruptcy and the abatement of the 1996 tax liability mooted the issue of the petitioner’s income tax liability for 1996.
It is ordered that the appeal is dismissed.